United States Court of Appeals
                     For the First Circuit


No. 14-2244

                         LOUISE DURAND,

                     Plaintiff, Appellant,

                               v.

                      DR. THERESA HARPOLD,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Barron,
                        Circuit Judges.


     Christopher J. Trombetta and Law Office of Christopher J.
Trombetta, on brief for appellant.
     Sean E. Capplis, Sandra P. Wysocki Capplis, and Capplis,
Connors & Carroll, PC, on brief for appellee.



                        December 7, 2015
            BARRON,    Circuit   Judge.      Louise   Durand    appeals   the

District Court’s dismissal of her 42 U.S.C. § 1983 claim against

Dr. Theresa Harpold. Durand alleges that Harpold violated Durand’s

federal    constitutional   rights    when   Harpold   issued     an   order,

pursuant to Mass. Gen. Laws ch. 123, § 12, authorizing Durand to

be seized from her home and brought to a hospital for a psychiatric

evaluation.    We affirm.

                                     I.

            Harpold,    Durand's     co-worker    at    a      Massachusetts

Department of Mental Health facility in Norton, Massachusetts,

issued the order after she was approached by another co-worker,

Marleen Mills.1       Mills reported that Durand was having "visual

hallucinations of worms coming out of her body and across telephone

[lines]," had "been driving to parts unknown," had been "sending

threatening texts" to Mills, had "not been attending to her blood

sugar[, and] has diabetes and reported a [blood sugar level] of

30."

            Harpold signed the § 12 order on this basis, certifying

that there was a "[v]ery substantial risk" that Durand would injure

herself.    Pursuant to the order, the police took Durand from her




       1
       The facts are taken from the operative complaint, and are
assumed true for the purpose of resolving the motion to dismiss.
See Gargano v. Liberty Int'l Underwriters, Inc., 572 F.3d 45, 48-
49 (1st Cir. 2009).
                                 - 2 -
home and drove her to a hospital.     At the hospital, Durand was

evaluated by a doctor, who found Durand lucid and released her.

                               II.

               The District Court dismissed Durand's § 1983 claim

against Harpold for failure to state a claim that Harpold had

violated her federal constitutional rights. We review the District

Court's dismissal de novo, construing all inferences in favor of

Durand.   See, e.g., Moralez-Cruz v. Univ. of P.R., 676 F.3d 220,

224 (1st Cir. 2012).

               Durand contends that she has stated a plausible

claim that Harpold violated her right, under the Fourth Amendment,

to be free from unreasonable seizures because Harpold violated

Mass. Gen. Laws ch. 123, § 12, by (1) not evaluating Durand before

issuing the order to have her seized and brought to the hospital;

and (2) not contacting Durand to learn if she would refuse to be

examined before issuing the order.   We disagree.

               Durand alleges violations of Mass. Gen. Laws ch.

123, § 12, but a state law violation is not itself enough to render

a seizure unreasonable for Fourth Amendment purposes.   See Boveri

v. Town of Saugus, 113 F.3d 4 (1st Cir. 1997) (stating that a

violation of state law is not "inherently sufficient" to support

a § 1983 claim); see also Ahern v. McDonnell, 109 F.3d 809, 816-

17 (1st Cir. 1997) (evaluating the constitutionality of a police

officer's decision to seize the plaintiff pursuant to Mass. Gen.
                                 - 3 -
Laws ch. 123, § 12, under the framework of "reasonableness");

McCabe v. Life-Line Ambulance Serv., 77 F.3d 540, 544-45 (1st Cir.

1996) (evaluating the constitutionality of a city's policy of

allowing police to enter a home without a warrant to execute a

civil commitment order issued pursuant to Mass. Gen. Laws ch. 123,

§ 12, under the framework of "reasonableness").                      Durand's only

argument that the state law violation she alleges does amount to

a Fourth Amendment violation relies on precedent that does not

stand for the propositions for which she cites it.

                   Contrary to Durand's contention, Rockwell v. Cape

Cod Hospital, 26 F.3d 254, 257 (1st Cir. 1994), did not hold that

involuntary confinement for compulsory psychiatric evaluation is

a violation of the Fourth Amendment, or that placing an individual

in custody absent satisfaction of Mass. Gen. Laws ch. 123, § 12,

is "unquestionably a violation of the Fourth Amendment."                     In fact,

Rockwell does not mention the Fourth Amendment at all.                         Nor do

Carrion v. Singh, No. 12-CV-0360-JFB-WDW, 2013 WL 639040 (E.D.N.Y.

Feb. 21, 2013), and Blyden v. N.Y.P.D., No. 05-CV-4740-SJF-LB,

2005 WL 3388609 (E.D.N.Y. Dec. 12, 2005), stand, as Durand alleges

they   do,   for   the   proposition        that    "failure    to    follow    [the]

requirement[s]     of    [a]   civil   commitment      statute       cause[s]    [an]

involuntary    examination       to    be    in     violation    of    the     Fourth

Amendment."    Those cases held that, where the plaintiffs had not

alleged that the defendants had failed to comply with New York's
                                            - 4 -
governing legal standard for civil commitment, and where that legal

standard    had    been    interpreted      to   comport   with   constitutional

requirements, the plaintiffs had failed to state a claim that their

civil   commitment        in   New   York   violated   the    Fourth   Amendment.

Carrion, 2013 WL 639040, at *8; Blyden, 2005 WL 3388609, at *3;

see also Glass v. Mayas, 984 F.2d 55, 57 (2d Cir. 1993) (noting

that "New York [civil commitment] law has been interpreted to

require a finding of dangerousness" in light of Supreme Court

precedent regarding confinement of nondangerous individuals).

                   In sum, Durand does not address the limits the

Fourth Amendment places on the need for warrantless seizure in the

scenario at hand, even though the District Court dismissed her

claim   below      for     failure    to    identify    the    violation    of   a

constitutional right (as opposed to the violation of a state law).

Because Durand has failed to provide any developed argumentation

regarding    how     Harpold's        actions     rendered    Durand's     seizure

unreasonable for that particular purpose, her Fourth Amendment-

based § 1983 claim cannot proceed.               See United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990) ("Judges are not expected to be

mindreaders," and "a litigant has an obligation to spell out its

arguments squarely and distinctly, or else forever hold its peace."

(quoting Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir.

1988))).


                                            - 5 -
                 Durand also argues that she has stated a plausible

claim that Harpold violated her Fourteenth Amendment right to

procedural due process.    But although Durand acknowledges that the

violation of a state law is not in itself sufficient to demonstrate

a violation the Fourteenth Amendment's guarantee of the right to

due   process,   Durand    makes   no     more     than   the   conclusory

allegation -- in one paragraph of her brief -- that Harpold's

failure to comply with Mass. Gen. Laws ch. 123, § 12, "deprived

Ms. Durand of her rights to procedural due process under the

Fourteenth   Amendment."      Thus,     this     argument,   too,   is   not

sufficiently developed to merit appellate review.            See Cioffi v.

Gilbert Enterprs., Inc., 769 F.3d 90, 93 (1st Cir. 2014) (quoting

Zannino, 895 F.2d at 17, for the proposition that "[i]t is not

enough merely to mention a possible argument in the most skeletal

way, leaving the court to do counsel's work").

                 For the foregoing reasons, the decision of the

District Court is affirmed.




                                      - 6 -